Citation Nr: 1123161	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to nonservice-connected burial benefits in an amount greater than $300.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran served in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE) from December 1941 to August 1942 and from March 1944 to February 1946, and was a prisoner of war from April 1942 to August 1942.  He died in October 2008, and the appellant is his surviving son.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In the February 2010 decision, the RO granted the appellant's claim for nonservice-connected burial benefits in the amount of $300 for the burial expenses (i.e., funeral and burial of the Veteran).  Following notification of the decision in February 2010, the appellant asserted in April 2010 that the cause of the Veteran's death should be service-connected and he was entitled to the "full reimbursement of burial expenses."  

Thereafter, in a March 2011 rating decision, the RO adjudicated the issue of service connection for the cause of the Veteran's death.  Notification of the unfavorable decision was issued to the appellant in March 2011, and he was also informed at that time that he has one year from the date of the notification letter in which to appeal the decision, if he disagreed with it.  As the appeal period has not yet expired, the Board will not address the issue of burial benefits in the context of the cause of the Veteran's death being service-connected.  





The issue of entitlement to a plot allowance as a part of the nonservice-connected burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in October 2008, and in November 2008 the appellant filed a claim for reimbursement for the Veteran's funeral and burial expenses.  

2.  In February 2010, the RO awarded the appellant $300 for funeral and burial of the Veteran.  

3.  Service connection for the cause of the Veteran's death has not been established.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits in an amount greater than $300 for funeral and burial of the Veteran have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107(b) (West 2002); 38 C.F.R. § 3.1600 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In this case, however, the law, and not the evidence is dispositive.  




The United States Court of Appeals for Veterans Claims (Court) has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, and not factual evidence, is dispositive).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the case of a deceased veteran who, at the time of death, was in receipt of compensation, the Secretary may pay a sum not exceeding $300 for funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

The record reflects that these burial benefits were awarded in this matter.  The facts of this case are not in dispute.  The Veteran died in October 2008, and in November 2008 the appellant sought reimbursement for the Veteran's funeral and burial expenses in excess of the amount provided under 38 U.S.C.A. §§ 2302(a) and 2303(b).  In a February 2010 administrative decision, the RO awarded him $300 in burial benefits.  It is noted that additional burial benefits for the funeral and burial of a veteran are paid only in the event that a veteran dies as a result of a service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  As previously noted in the introduction to this decision, the issue of service connection for the cause of the Veteran's death was denied by the RO, and it is not before the Board on appeal.  




Because service connection for the cause of the Veteran's death has not been established, the Board finds that the appellant is not eligible for funeral and burial benefits under 38 U.S.C.A. § 2307 greater than that which he has already received.  In short, his claim for burial benefits, that is, for funeral and burial of the Veteran, in an amount greater than $300 lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim is denied.  


ORDER

Nonservice-connected burial benefits in an amount greater than $300 for funeral and burial of the Veteran is denied.  


REMAND

It does not appear that the RO has adjudicated the issue of whether the appellant is entitled to a plot allowance as a part of the nonservice-connected burial benefits.  

In the case of a deceased veteran who, at the time of death, was in receipt of compensation, the Secretary may pay a sum not exceeding $300 for funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  The appellant in this case was paid $300 in such burial costs.  However, if the eligible veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot allowance.  38 U.S.C.A. § 2303(b).  



In his application for burial benefits received in November 2008, the appellant indicated the place of interment of the Veteran's remains, stating that it was not in a state owned cemetery or section thereof used solely for persons eligible for burial in a national cemetery.  He also indicated that the burial was not in a national cemetery or cemetery owned by the federal government.  He claimed that he paid for the burial plot and submitted receipts to support his claim.  In February 2010, the RO notified him that he was granted reimbursement for the funeral and burial of the Veteran, but the RO did not indicate whether a plot allowance was also warranted.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the appellant's claim of entitlement to a plot allowance as a part of the nonservice-connected burial benefits.  If, upon adjudication, any benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


